DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s amendment and respond filed on 10/26/2022 are acknowledged and entered.

Claims 1-20 were pending.  In the amendment as filed, applicants have amended claims 1 and 11; and cancelled claims 10 and 20.  No claims have been added.  Therefore, claims 1-9 and 11-19 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/803,826 that was filed on 02/27/2020.  16/803,826 is a CON of 16/190,412 filed on 11/14/2018.  16/190,412 is a CON of 14/575,773 filed on 12/23/2015.  14/757,773 is a CON of 14/173,155 filed on 02/05/2014.  14/173,155 claims priority to two provisional applications, which are 61/761,399 that was filed on 02/06/2013, and 61/809,138 that was filed on 04/05/2013.
However, as recognized by MPEP § 211.05(I):
To be entitled to the benefit of the filing date of an earlier-filed application, the
later-filed application must be an application for a patent for an invention which is
also disclosed in the prior application (the parent or earlier-filed nonprovisional
application or provisional application for which benefit is claimed); the disclosure
of the invention in the prior application and in the later-filed application must be
sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best
mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38
F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the
prior-filed application must provide adequate support and enablement for the
claimed subject matter of the later-filed application in compliance with the
requirements of 35 U.S.C. 112(a) except for the best mode requirement.

Here, the newly amendment claim 1 recites the limitations of “having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL and fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl”; claim 7 recites the limitation of ‘having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL’; newly amendment claim 11 recites the limitations of “having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL and fasting baseline triglycerides of at least about 500 mg/dl”; and claim 17 recites the limitation of ‘having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL’.  These limitations are directed to a specific type of patient population, and they are not supported by any of the earlier-filed applications, which are 16/803,826, 16/190,412, 14/757,773, 14/173,155, 61/761,399, and 61/809,138.  Thus, claims 1, 7, 11, and 17 are not entitled to the benefit of the filing date of any of the earlier-filed applications (i.e. 16/803,826, 16/190,412, 14/757,773, 14/173,155, 61/761,399, and 61/809,138).
Since this present application is being examined under the first inventor to file provisions of the AIA , only claims 2-6, 8-9, 12-16, and 18-19 have an effective filing date of 02/06/2013 for prior art searches; and claims 1, 7, 11, and 17 have an effective filing date of the present application, that is 11/23/2020.

Response to Arguments
In the remarks filed on 10/26/2022, applicant contends that “Support for the recited patient characteristics including baseline total apolipoprotein C3 (APOC3) levels can be found in the application as originally filed, for example, at Tables 1 and 2”.   Thus, the limitations of claims 1, 7, 11, and 17 are entitled to the benefit of the filing date of the earlier-filed applications (i.e. 16/803,826, 16/190,412, 14/757,773, 14/173,155, 61/761,399, and 61/809,138). 
The examiner respectfully disagrees.  It is the examiner’s position that claims 2-6, 8-9, 12-16, and 18-19 have an effective filing date of 02/06/2013 for prior art searches; and claims 1, 7, 11, and 17 have an effective filing date of the present application, that is 11/23/2020.  First, the criteria for the type of patients to be included in the studies as exemplified by Examples 1 and 2 (see present specification on pgs. 32-47) for which the data were collected for Tables 1 and 2 do not specifically require that the patient have either the ‘baseline total APOC3 levels’ ranges as recited by instant claims 1, 7, 11, and 17 or the combination of ‘baseline total APOC3 levels’ and ‘fasting baseline triglycerides’ ranges as recited by newly amended claims 1 and 11.  That is ‘total APOC3 levels’ are not collected for any patients before the start of these studies in order to exclude specific patients from the studies as exemplified by Examples 1 and 2.  Second, Table 1 and 2 states that “Median values and interquartile ranges (IQR) are reported for all endpoint values”.  That is applicant indicated data points of tables 1 and 2 are not ranges as recited by instant claims 1, 7, 11, and 17, but rather specific endpoint of the studies.  Accordingly, these limitations as recited by instant claims 1, 7, 11, and 17 are not supported by any of the earlier-filed applications (i.e. 16/803,826, 16/190,412, 14/757,773, 14/173,155, 61/761,399, and 61/809,138) and the present specification.
Therefore, the effective filing date of the claims under examination is proper and maintained.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) that was filed on 10/26/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of applicant’s amendments of claims 1 and 11 and/or cancellation of claims 10 and 20 thereto. 

Maintained Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Newly amended claim 1 recites the limitations of “having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL and fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl”; and claim 7 recites the limitation of ‘having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL’.  These limitations are directed to a specific type of patient population, and they are not supported by the present specification and original claims.  Further, the criteria for the type of patients to be included in the studies as exemplified by Examples 1 and 2 (see pgs. 32-47) for which the data were collected for Tables 1 and 2 (see pgs. 48 and 49) do not specifically require that the patient have either the ‘baseline total APOC3 levels’ ranges as recited by instant claims 1 and 7 or the combination of ‘baseline total APOC3 levels’ and ‘fasting baseline triglycerides’ ranges as recited by newly amended claim 1.  That is ‘total APOC3 levels’ are not collected for any patients before the start of these studies in order to exclude specific patients from the studies as exemplified by Examples 1 and 2.  Tables 1 and 2 states that “Median values and interquartile ranges (IQR) are reported for all endpoint values”.  That is data points of tables 1 and 2 are not ranges as recited by instant claims 1 and 7, but rather specific endpoint of the studies.  The originals claims do not recite these limitations.  Therefore, the limitations as recited by instant claims 1 and 7 are considered new matter.
Accordingly, claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.  

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant asserts that the limitations as recited by instant claims 1 and 7 are supported by Tables 1 and 2 of the present specification.
Thus, the limitations as recited by instant claims 1 and 7 are not new matter, and the rejection should be withdrawn.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the limitations as recited by instant claims 1 and 7 are considered new matter.  First, the criteria for the type of patients to be included in the studies as exemplified by Examples 1 and 2 (see present specification on pgs. 32-47) for which the data were collected for Tables 1 and 2 do not specifically require that the patient have either the ‘baseline total APOC3 levels’ ranges as recited by instant claims 1, 7, 11, and 17 or the combination of ‘baseline total APOC3 levels’ and ‘fasting baseline triglycerides’ ranges as recited by newly amended claims 1 and 11.  That is ‘total APOC3 levels’ are not collected for any patients before the start of these studies in order to exclude specific patients from the studies as exemplified by Examples 1 and 2.  Second, Table 1 and 2 states that “Median values and interquartile ranges (IQR) are reported for all endpoint values”.  That is the data points of tables 1 and 2 are not ranges as recited by instant claims 1 and 7, but rather specific endpoint of the studies.
Therefore, the limitations as recited by instant claims 1 and 7 are considered new matter, and the rejection is maintained.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Newly amended claim 11 recites the limitations of “having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL and fasting baseline triglycerides of at least about 500 mg/dl”; and claim 17 recites the limitation of ‘having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL’.  These limitations are directed to a specific type of patient population, and they are not supported by the present specification and original claims.  Further, the criteria for the type of patients to be included in the studies as exemplified by Examples 1 and 2 (see pgs. 32-47) for which the data were collected for Tables 1 and 2 (see pgs. 48 and 49) do not specifically require that the patient have either the ‘baseline total APOC3 levels’ ranges as recited by instant claims 11 and 17 or the combination of ‘baseline total APOC3 levels’ and ‘fasting baseline triglycerides’ ranges as recited by newly amended claim 11.  That is ‘total APOC3 levels’ are not collected for any patients before the start of these studies in order to exclude specific patients from the studies as exemplified by Examples 1 and 2.  Tables 1 and 2 states that “Median values and interquartile ranges (IQR) are reported for all endpoint values”.  That is data points of tables 1 and 2 are not ranges as recited by instant claims 11 and 17, but rather specific endpoint of the studies.  The originals claims do not recite these limitations.  Therefore, the limitations as recited by instant claims 11 and 17 are considered new matter.
Consequently, claim 11, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant asserts that the limitations as recited by instant claims 11 and 17 are supported by Tables 1 and 2 of the present specification.
Thus, the limitations as recited by instant claims 11 and 17 are not new matter, and the rejection should be withdrawn.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the limitations as recited by instant claims 11 and 17 are considered new matter.  First, the criteria for the type of patients to be included in the studies as exemplified by Examples 1 and 2 (see present specification on pgs. 32-47) for which the data were collected for Tables 1 and 2 do not specifically require that the patient have either the ‘baseline total APOC3 levels’ ranges as recited by instant claims 1, 7, 11, and 17 or the combination of ‘baseline total APOC3 levels’ and ‘fasting baseline triglycerides’ ranges as recited by newly amended claims 1 and 11.  That is ‘total APOC3 levels’ are not collected for any patients before the start of these studies in order to exclude specific patients from the studies as exemplified by Examples 1 and 2.  Second, Table 1 and 2 states that “Median values and interquartile ranges (IQR) are reported for all endpoint values”.  That is the data points of tables 1 and 2 are not ranges as recited by instant claims 11 and 17, but rather specific endpoint of the studies.
Therefore, the limitations as recited by instant claims 11 and 17 are considered new matter, and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
November 8, 2022